- Case 1:19-cv-01585 Document 1-1 Filed 05/30/19 Page 1 of 5

| “SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

ere

ee
FILED
CIVIL ACTIONS BRANCH |

ape 25 2008

Nace] rr (i fplaiealh Siero a
Geet NE iN “i i) 11 Dalat OCaml CLION iP 7 0002684 G4

/larris TeekerInc,
| Jin Cresta ek Loa die Pee.
uit RE WS, hie ABO Defendants

COMPLAINT

   

 

 

1. Jurisdiction of this court is founded on BD, if. Code Annotated, 2001 edition, as amended, Sec, 11- 921,

“ne Dofendan| NAS s tai ed + OD return f \ prolactin a
uot \iolabon of \aplied vara Or We | rCAarrtap; |;
Lay br 9 <6 nat (| Produc will work ae ext roctecl

he Warren yu PUA he ec ote Produc) - F 20\d wi Ms (Pass sith
Ory sfols

V JeCHDA | nN ade; “BRO may ba and quaint LY . & {.
Wherefore, Plai Oot denjands pees Ht ee mud t inke &

 

 
     
 

sae

 

squr \
with interest and costs OStp c cps Wess

Cir posts:be afeatal Hyp Eegél of atta? ae nd YAO aah 1%
Ge ro ry ie Phone: “|

 

 

   
  
 
  

he Lae .

(L DK Vad ibang - eine. first é it poses and says that the
foregoing is a just an dtr ue state not owin intiff, exclusive of ail
i set-off and just grounds of defen

 
 
  

 

| (Plaintift’.” Agent)

OS :
Subscribed and sworn to before me this 29D day of 20

FORM CY¥I6C tl

mt

a oN

 

 

 

 
  

An] oboe

 

 

Case 1:19-cv-01585 Document 1-1 Filed 05/30/19 Page 2 of 5

Superiat Court of the District of Caltmbia.
CIVEL, DIVISION
Civil Actiond Branch
300 indians Avenue, N.W., Suite 5000 Washington, D.C. 20081
Felephone: (202) 879-1133 Website: www.decourts.gov

cinta"

¥8.,

Paintin

 

. __ Case Nao r= Q 00

poe Bade omer

 

 

t. .
- Defendant

SUMMONS
To the above named Defendant:

You are hereby: summoned and required to serve. an Answer to the attached Complaint, cither
personally or through an uttomey, witldn twenty one (21) days alter service of this summons upon ‘you,
exclusive of the day of service. Lf you are being sued as an officer or agency of the United States Govemment
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of thé Ahswer must be mailed to the affomey for the plaintiff who. is suing you, ‘The.
attormey’s name aud address appear below. If plaintiff ‘has.no attomey, a copy of the Answer must be mailed.
to the plaintiff'at the address stated on. this Summons.

You are also required to file the original Answer with the Cort in Suite 5000 at 500 ‘Indiana Avenue,
Mondays through'Fridays on betweid-9:00 a.m, and [2:00 noon on
th the Cox H ryau seive AC f the Answer on,

 
    
 

 

 

 

 

.L PROBERT! OR
“LOLOPROSE. THIS

 

a.dsingperscnd 66] thabeyo
SE orcthe:}

 

NRE dew 2019) Stipe st Gy. 4

 
 

Case 1:19-cv-01585 Document 1-1 Filed 05/30/19 Page 3 of 5

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVEL
Séerldn de Acciones Civiles _
500 Indiana Avenue, N.W.; Suite 5000, Washington, D.C. 20001
Teldfond: (292) 879-1133 Sitio wel: www. deconrts.goy

 

 

 

 

Demandante
contra
Nimero de Casa:
Demandada
CITATORIO

Al susodicho Demandada:

Por la presente so le cita a comparecer’y se Ie require enttegar una Contestacidn a la. Demands adjunts, sea en
persona o por medié de un abogado, en el plaze de veintidn (21) dias cintados después que usted haya révibido este
citatorlo, excluyendd ef dla mismo.de la enfrega del citatoric, St usted estd siendo demaridado ext calidad de oficial o
agente del Goblemo de les Estalos Unidos. de Nortéamérica o del Gobierno del Distrifo de Columbia, tiene usted
gesenta (60) dias, confados después que usted haya recibido aste citafério, para enizegar su Coniestaciét. Tiéne que
enviarle por corso ua copia -de su Contestacién al abogado ds la parte demandante, El nombre y direcciin del
abogado aparecen al Gnal de este documento. $i al demandado ho tiene abogado, tiene que epviarle al demanddnte una
copia de la Contestacion per corres a la direcdidu que dparece.on dste Citatorio,

A usted también se fe requive presentar la-Contestacién original al Tritanal on la -Offting 5000, sito en S00
lodiana Avenue, WW. entre lag 8:30am. y 9:00 path, de lunes @ vierses o éntre as 9200 amt. y lag 12:00 del meciodia
los sébades.” Usted pudde “prosentar {a Coutéstaciéu otiginal ante 4l Juez ya sea antes quo usted le entregne al
demandante nna dopia.dé la Contestaciéno en ef plazo de. siete (7} dias de haberle heche laentrega al demandante. Si
jidted incuimle cold préséntar una Coutesfaciin, podifa dictarse un fallo en rebelHa contra usted para que se haga
sfentive el desapravid-quesé busca en ja demanda,

   
   

 

 

 

 

 

 

_ a eT SECRETARID DEL TRIBUNAL
Nomiredel sbngade. debBoniandunte  - . Soe we anaes Sinem fee anaes
ane ; Par:
Direceién a ~ ‘Subseceetana
Teléfono
fast Gs ET ana (208) aFo-ie28 - 'Yauilleg-appeler au (202) 879-4828 pour tiie leaduction Bd of ont bal dich. hay gol 202) 879-4828
estepee mist td 202) 870-4828 SEPT SEA i ented! Powe woprEe (202) 79-4828 BR

IMPORTANTE: Sf USTHD INCUMPLE CON PRESENTAR UNA GONTESTACION EN. BE PLAZO: ANTES:
MIS/CIONADO 0, $I LURGO DF CONTESTAR, USTED NO CONPARECE CUANDO LE AVISB EL JUZGADO, PODRIA.
DICTARSE UN-FALLG BN REBBLDIA CONTRA USTED PARA-OUE SE LE CORRE LOS BANOS ¥ PERIUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA: SL ESTO. OCURRE, PODRIA RETENERSELE SUS INGRESQS, O
PODRIA TOMARSELE SUS. BIENES PERSONALES O BIENES RAICES ¥ SER VENDIDOS PARA PAGAR EL-PALLO. ST
USTED PRETENDE QPONERSE A ESTA ACCION, NO DEJE O&8 CONTHSTAR. LA DEMANDA DENTRO DEL. PEAZO
EXIGIDO, -

SI deseq conversac:con fin ubugaiie y {e patedd qie no puede pagarle.a.uno, lame pronto guna da nuesteas oficinas def Legal Ald
Sodlety: (2024628-4 (61) 0 al Neighborhood Logal Servicus-(202-279-5100) para -pedir aynda-o venga a la Oficina 3009 def 560
fadiann Avenue, N.W., para informarse sobre-otres lugares: donde puede pedirayudd.al sespecto. :

Wea alddiso-cl original en ingles
Seereverse side for English original.
Supe Ch CHR AE
 

 

 

 

Case 1:19-cv-01585 Document 1-1 Filed 05/30/19 Page 4of5

Superior Court of the District of Columbia
CIVIL DIVISION. CIVIL ACTIONS BRANCH

; INFORMATION SHEET gy ana s
iH , | vv Case Nudiber: 18 0 0 0 a 6 8 1
| pater h oe cf
[1 One of the deftindants is being sued
‘in their official capacity.

 

 

 

 

‘Relationship to. Laweult
[] Attorney for Plainit?

 

       

 

 

 

 

 

 

She dit Chilied Ber No : [] Other:

 

 

 

 

TYEE OF GAS ot aoe eam pattie “Cl, 6 Person ary id 12. Person. Jury
Deimard: 6 og FOG GOCHCeOO Other:

 

PENDING CASE(S}) RELATED TO THE ACTION BEING FILED
Case No.: Judge: i Calendar #

  

GascNe: edges Calendar: &

 

NATURE OF SUIT: (Cheek Ona Bax Only)

 

A. CONTR: CTs COLLECTION CASES

   
  

  

E71 6 Breach of: Contract Ci E4 Under $25,000 Pt. Grants Consent a 16 Under $25,000 Consent Denied
“4 028 Breach of Warranty [1 f7 O¥ER $25,000 Bit. Gigs SonsentL_d LS OVER $25,000 Conéerit Denied
U6. Negotiable insiment [7] 27 Insurance/Subrogation ° ‘[]26 Insurance/Subrogation

f_] 07 Personal Property Over $23,000 Prd Grants Chfsent Over $25,000 Consent Denied
(1 13 Eniployment, Discrimination. [—] 67 fnsuraneo/Subrayation _ [7134 tnsurance/Subragation,
[] 18 Special Education Fees Under $25,000 Pitt Grants Consent Under $25,000 Consent Denied

28 Motion 1a Conficm Arbitration
Awan (Collection. Cages 5 Only)

 

8, PROPERTY TORTS:

£7] of Automobite (J 03 Destuction of Private Property [1] 65. Tréspass
(1 02 Conversion’ cr 04 Property Damage ‘

F-] 07 Shoplifting, D.C. Code (37-102 (2).

 

C. PERSONAL TORTS

[F101 Abuse of Pmeesa: J] lO favagion of Privacy CCH 7 Personal fnjury- (ot Automebile,
{7] 02, Alietiation of Affection [J] £1 Libel dred Slander Nol, Maipiactite)
cE] UF Assaull.and Batiery (j 12 Malicious Interference iJ iSWrongtid Death {Not Malpractice},
[_] 04 Automibile- Porkowal Injury C43 Maliziots Prosecution 19Wronzfil Eviction
1] 05 Develt-(Miscepresentation) [J 14 Matpmofice Legal (1) 20 Fdeudly Suit
[_] 06 False Accusation * JES Malpractive.Nifedtcnt ¢testoiing Wpngfitiiesth) [} 24 Asbestos
L}e7 Fite Arrest (1s Nleglipence-. (Not Antomobile, E_1 23, Toxio/Musd Torts
Eo] 08 Fraud. ‘Not Malpricticd)- [123 Tobateo
L124 Lead Paint

 

 

SERREVERSE SIDE.AND CHECK HERE = (FUSED

CV ldGAbne 20F

 

 
 

 

Case 1:19-cv-01585 Document 1-1 Filed 05/30/19 Page 5 of 5

Information Sheet, Continued

 

 

c, OTHERS
TL] OF Accounting CC} iF Merit-Persaiinel Act (RA)
[7] 02 Aw Before Judgment (D.C, Code Title 1, Chapter 6)
[7] 93 Hiectment fo] 18.Preduct Liability
(_] 09 Special Writ/Warrants
(DC Cade § 11-941} [7] 24-Application to Conlinn, Modify,
([] (0 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-0101)
[7] tt Welt of Replevin [71 29 Merit Pergonnel Act (OHR)
[7] 12 Enforce Mecharies Lien {—] 31 Housing Code Regutations
(71 16 Declaratory Jndgrrent Cl] 32 Qui Tam
(1 33 Whistleblower
IE.
[4 04 Charge of Name (1 15 Libel of information [7] 21 Petition for Subpoena
[] 06 Foreign Tadgment/Domestic {_] 19 Enter Adininistrative Onder as. (Rude 28-1 (by
{_] 08 Foreign Jodenient/ international Fudyment [ D.C. Code § [7] 79 Release Mechanics Lien
[—] 13 Correction of Binh: Cerificate © 2-1802.03 (h)or32-1519G@y} (71 23 Rute Z7@)CD
[J t4-Comection of Martiage CT] 20 Saaster Mater (10.C. Code § {(Perpetuate Festimony)
_—-Ceatifiedte 42.3301, ebseq.} , [7] 24 Betition for Structured Setilement.
(T 26 Petition fr Civil Asset Forfeiture.(Vehiole) [Eo] 25 Petition for Liquidation

(_] 27 Petition far Civil Asset Forfeiture (Currency)
[7] 28-Patition-for Civil Asset Fortkitare (Other)

 

Pp. REAL PROPERTY

(C] 69 Real Property Real Estate "| 08 Quiet Tithe

(C_] 2 Specific Performance £125 Liens: Tax ? Water Consent Granted

[704 Condemnation (Eminent Damaia} (7130 Liens! Text? Water Consent Deafid

[-_] 18 Mortgage: Porectosure/ladicial Sate. [134 Tex Ulen Bid OF Certificate Consent Granted
(3 14 Petition for Civil Asset Forfeiture (RP}

 

 

   

 

 

 

Attorney’s Gimature

 

CV-0e7 Tune 2013
